Citation Nr: 0312252	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-20 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
January 1975.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the benefit 
sought.  Following receipt of the veteran's timely appeal, 
the case was referred to the Board.  In March 2000, the Board 
determined that the veteran's claim for service connection 
for PTSD was well grounded under the law then extant, but 
also concluded that the evidence was insufficient to warrant 
a grant of service connection.  The Board found that further 
evidentiary development was necessary, and accordingly 
remanded the case back to the RO in order that such 
development could be undertaken.  A review of the record 
discloses that the requested development was completed to the 
extent practicable, and the case has been returned to the 
Board for resolution.  

As a preliminary matter, the Board observes that in January 
1999, the veteran appears to have submitted a claim to reopen 
a previously denied claim for service connection for an eye 
injury.  In that regard, the veteran contends that he 
sustained an eye injury after a mortar round detonated in his 
immediate vicinity while he had been stationed in Vietnam.  
Such issue does not appear to have been adjudicated, and it 
is unclear if the veteran intended to withdraw such issue 
from consideration.  In any event, that issue has not been 
prepared for appellate review, is not before the Board at 
this time.  Such issue is therefore referred back to the RO 
for any appropriate action.  


REMAND

The veteran maintains that he experienced a number of 
traumatic events while serving in the U.S. Army in Vietnam, 
and that he incurred PTSD as a result of those experiences.  
Accordingly, he maintains that service connection for PTSD is 
warranted.  

As noted, in March 2000, the Board remanded the case back to 
the RO for further evidentiary development.  Such development 
included requesting the veteran to provide a more detailed 
stressor statement, and then contacting the appropriate 
agencies in order to attempt to verify the veteran's alleged 
stressors.  In addition, in the event the veteran's stressors 
were verified, he was to have been afforded a further VA 
rating examination in to determine if any of those stressors 
which had actually been verified resulted in PTSD.  

A review of the record discloses that the requested 
development was completed.  Following the Board's March 2000 
Remand, however, new statutes governing the VA's duty to 
notify and to assist the veteran in developing the evidence 
necessary to substantiate his claim were enacted.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, and 5107).  In substance, the VCAA provides that 
the VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by the VA.  In 
pertinent part, this law redefines the obligations of the VA 
with respect to the duty to assist, and requires that notice 
of the VA's enhanced duty to assist be provided to the 
veteran and his service representative.  

Here, while the VA has arguably complied with the duty to 
assist the veteran in developing evidence necessary to 
support his claim for service connection for PTSD, the Board 
finds that the VA had failed to comply with the holding of 
the United States Court of Veterans Appeals (Court) in 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  In that regard, the Board notes that its 
Remand of March 2000 predated enactment of the VCAA, and the 
veteran does not appear to have been provided notice of the 
VCAA since that time.  Subsequent Supplemental Statements of 
the Case dated in January 2002 and February 2003 were 
provided to the veteran along with cover letters, but he was 
not advised of his rights and duties under the VCAA in 
connection with the current appeal.  Therefore, he must be 
provided such notice and be afforded an opportunity to 
respond before the case can be properly adjudicated.  (The 
Board notes that via correspondence dated in June 2001, the 
veteran was advised of his rights and duties under the VCAA 
in connection with a different claim, but not the claim 
currently in appellate status.)  

The RO should provide the veteran and his service 
representative notice of the VA's enhanced duty to assist, 
and of his rights and duties under the VCAA in connection 
with his claim for service connection for PTSD.  Upon 
completion of the foregoing, the RO should readjudicate the 
issue of entitlement to service connection for PTSD on the 
basis of all available evidence, and provide the veteran with 
an additional Supplemental Statement of the Case containing 
all relevant statutes and regulations pertaining to his 
claim.  

The Board regrets any additional delay incurred as a result 
of this REMAND, but notes that on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit issued a 
decision which essentially precludes the Board, absent a 
signed waiver, from adjudicating an appeal in which further 
evidentiary development has been undertaken following review 
by the agency of original jurisdiction.  Such is particularly 
applicable where there is some question as to whether or not 
the newly developed evidence would allow for a full grant of 
the benefits sought.  See Disabled American Veterans, et. al. 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  Here, given the statutory 
requirements regarding the time in which the veteran must be 
allowed to respond to any notice provided pursuant to the 
VCAA, the Board finds that attempting to send the veteran 
such notice itself would be impracticable, and would only 
result in further delay in adjudicating his claim.  
Therefore, the Board finds that it is in the best interest of 
the veteran to remand his case back to the agency of original 
jurisdiction in order that the notification and duty to 
assist requirements of the VCAA can be met.  



Accordingly, this case is REMANDED for the following:  

1.  The RO should provide the veteran 
with all proper notice of his rights and 
duties under the VCAA, and of the VA's 
enhanced duty to assist under the new 
law.  In addition, the veteran should be 
afforded the opportunity to respond to 
the notice.  

2.  The RO should readjudicate the issue 
of entitlement to service connection for 
PTSD on the basis of all available 
evidence, and ensure compliance with the 
notice and duty to assist provisions of 
the VCAA.  If the benefit sought is 
denied, the veteran and his service 
representative should be issued a 
Supplemental Statement of the Case 
setting forth all relevant statutes and 
regulations governing the issue on 
appeal.  The veteran and his 
representative must be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purpose of this REMAND is to ensure that all due process 
requirements have been met.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence or argument he desires to have considered 
in connection with the current appeal.   See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




